Citation Nr: 1753663	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-05 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and posttraumatic stress disorder (PTSD), to include as secondary to service-connected disease or injury.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Dan Curry, Attorney at Law


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from November 1978 to November 1982.  He also had a period of Active Duty for Training (ACDUTRA) from August to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011, July 2014, and July 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a September 2016 decision, the Board denied entitlement to increased disability ratings for the Veteran's bilateral shin splints.  As part of its decision, the Board determined that the issue of entitlement to a TDIU had been raised by the record, and remanded the matter for development.  Entitlement to a TDIU was subsequently denied in a January 2017 rating decision.

The Board notes that, during the pendency of the appeal, the Veteran requested a hearing before a Veterans Law Judge.  See July 2016 VA Form 9.  However, in June 2017, he submitted written correspondence withdrawing his hearing request.

The issues of entitlement to service connection for bilateral knee and ankle disorders were referred by the Board in its September 2016 decision, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.








REMAND

Acquired Psychiatric Disorder

The Veteran has been variously diagnosed with PTSD, anxiety, and depressive disorders during the pendency of his appeal.  He contends, first, that his symptoms originate from a July 1982 altercation during which he was stabbed by his girlfriend.  A June 2016 VA Mental Disorders examination report indicates that the Veteran's psychiatric symptomatology likely stems from this incident.  Notably, however, the Veteran's service personnel records reflect that the incident was determined to have been due to his own willful misconduct and therefore did not occur in the line of duty.  See 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.1(m) (2017) (the term "in line of duty" means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct).

Notwithstanding the above, the Veteran also contends that his acquired psychiatric disorder is secondary to his service-connected bilateral shin splints, hearing loss, and tinnitus.  See, e.g., Correspondence (June 2015) (describing the impact of "continuous pain" from shin splints and a "very bad tinnitus condition" on the Veteran's PTSD and depression); VA Psychiatry Outpatient Consult (August 2014) (describing a "decline in mood" due in part to tinnitus and chronic pain).  On review, however, there is no competent medical evidence addressing the question of secondary service connection.  Accordingly, the Board finds that an addendum medical opinion is needed.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the remaining claim on appeal.  Consequently, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from November 2016 to the present.

2.  Forward the claims file to the appropriate specialist for a medical opinion regarding the claim for service connection for an acquired psychiatric disorder.  After reviewing the entire claims file, the examiner should opine as to whether any such disorder was caused or aggravated by any of the Veteran's service-connected conditions, to include bilateral shin splints, hearing loss, and tinnitus.

The examiner should specifically address the Veteran's lay statements alleging that his service-connected conditions have affected his mental health.  See, e.g., Correspondence (June 2015) (describing the impact "continuous pain" from shin splints and a "very bad tinnitus condition" have on the Veteran's PTSD and depression); VA Psychiatry Outpatient Consult (August 2014) (describing a "decline in mood" due in part to tinnitus and chronic pain).

3.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

